DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, filed 3/16/2021 and interview conducted on 3/26/2021, with respect to independent claims, as amended, have been fully considered and are persuasive.  

Allowable Subject Matter
Claims 1, 3-8, 10-15, and 17-20 are allowed over the prior art of records.
The following is an Examiner’s statement of reasons for the indication of allowable subject matter; the claims are allowable because the examiner found neither prior art cited in its entirety, nor based on the prior art, found any motivation to combine any of the said prior arts.
For Independent claim 1, 
Prior art has been found to teach “A method for expanding test space coverage for a System Under Test (SUT), the method comprising: modeling, by an automated testing system, inputs for executing the SUT as a multitude of attributes, wherein each attribute is eligible to take on a respective one or more attribute values, and wherein a Cartesian product space comprising a collection of all possible combinations of attribute values represents an initial test space of all possible input values of the SUT; generating, by the automated testing system, from the initial test space, an initial set of test vectors that provides complete pairwise coverage across all of the attribute values; generating, by the automated testing system, an initial set of test cases corresponding to the initial set of test vectors; executing, by the automated testing system, the initial set of test cases via the SUT; reducing, by the automated testing system, the initial test space to obtain a reduced test space, wherein, the reducing comprises a plurality of iterations, that use the initial test space, the initial set of test vectors, and the initial test cases as a first iteration, and at each subsequent iteration comprising: []; and generating, by the automated testing system,  a new set of test vectors that provides complete pairwise coverage across all of the attribute values, wherein each test vector in the new set of test vectors comprises a different combination of attribute values than each test vector in the initial set of test vectors; generating, by the automated testing system, a new set of test cases from the new set of test vectors from the final iteration; and executing, by the automated testing system, the new set of test cases via the SUT";
Since, no prior art was found to teach: ”excluding, by the automated testing system, from a most recent previous iteration, combination of attribute values that corresponds to a respective test vector that is generated from a test space from the most recent previous iteration” as it pertains to the other portions of the claim as a whole, in a manner that would motivate a person of ordinary skill in the art before the effective filing date of the invention to combine it as an obvious inclusion,
The examiner found the invention as claimed to be novel, and allowed it to be patented.
For Independent claims 8 and 15, the claims recite essentially similar limitations as in claim 1;
For dependent claims 3-7, 10-14, and 17-20, the claims are allowed due to their dependency on allowable independent claims 1, 8, and 15.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAIR LEIBOVICH whose telephone number is (571)270-3796.  The examiner can normally be reached on 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on 5712724182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YAIR LEIBOVICH/
Primary Examiner, Art Unit 2114